Citation Nr: 0107252	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-01 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for an effective date earlier than June 8, 
1989, for separate evaluations for a partial complex seizure 
disorder and visual disturbance with dizziness.   

2.  Whether new and material evidence has been submitted to 
reopen a claim for an effective date earlier than June 8, 
1989, for a total disability rating for compensation based on 
individual unemployability.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from April 1957 to November 
1960 and January 1963 to January 1964.  This case comes 
before the Board of Veterans' Appeals (hereinafter Board) on 
appeal from action by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Little Rock, Arkansas, 
(hereinafter RO).  
 

FINDINGS OF FACT

1.  An April 1997 Board decision granted an earlier effective 
date of June 8, 1989, for a 40 percent rating for partial 
complex seizure disorder, a 10 percent rating for visual 
disturbance with dizziness, and a total disability rating for 
compensation based on individual unemployability; an 
effective earlier than June 8, 1989, was denied by this 
decision. 

2.  Subsequent to the April 1997 Board decision, the veteran 
has submitted argument and evidence in an attempt to reopen 
claims for effective dates earlier than June 8, 1989, for 
separate ratings for a partial complex seizure disorder and 
visual disturbance with dizziness and a total disability 
rating for compensation based on individual unemployability.   


CONCLUSIONS OF LAW

1.  The veteran is not legally entitled to an effective date 
earlier than June 8, 1989, for separate evaluations for a 
partial complex seizure disorder and visual disturbance.  
38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (2000).   

2.  The veteran is not legally entitled to an effective date 
earlier than June 8, 1989, for a total disability rating for 
compensation based on individual unemployability. 38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(q)(1)(ii) (2000).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an earlier effective date 
than June 8, 1989, for an award of separate evaluations for a 
partial complex seizure disorder and visual disturbance and a 
total disability rating for compensation based on individual 
unemployability.   

In Lapier v. Brown, 5 Vet. App. 215 (1993), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) stated:

The sole issue on appeal is whether the 
veteran is entitled to an earlier 
effective date for a 100% rating for 
schizophrenia.  This claim was denied by 
a prior final BVA decision in March 1989.  
Although the Secretary is required under 
38 U.S.C.A. § 5108 (West 1991) to reopen 
claims that the BVA has previously and 
finally denied when "new and material 
evidence" is presented, in this case 
such a reopening could not result in an 
earlier effective date because an award 
granted on a reopened claim may not be 
made effective prior to the date of 
receipt of the reopened claim.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(q)(1)(ii) (1992).  Mr. Lapier 
reopened his claim in September 1984, and 
his 100% rating was granted effective 
from that time.

In the instant case, an April 1997 Board decision, in 
pertinent part, granted earlier effective dates of June 8, 
1989, for a 40 percent rating for partial complex seizure 
disorder, a 10 percent rating for visual disturbance with 
dizziness, and a total disability rating for compensation 
based on individual unemployability.  This date was chosen by 
the Board on the basis of the date of receipt of a private 
physician's statement.  The Board in this decision also 
specifically denied entitlement an effective date earlier 
than June 8, 1989; this determination is "final" and may 
not be reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 
3.156(a), 20.1105 (2000). 

An award granted on the basis of receipt of new and material 
evidence may not be made effective prior to receipt of the 
claim to reopen.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (2000).  Thus -- regardless of 
which statement from the veteran received in 1997 or 1998 is 
construed as the "claim to reopen" the April 1997 Board 
decision -- even were the veteran's claims to be granted 
based on a determination that he had submitted new and 
material evidence, an effective date earlier than June 8, 
1989, could not be assigned.  See Lapier, 5 Vet. App. at 215.  
The ruling in Lapier is controlling and dispositive in the 
instant case, and absent a successful motion for clear and 
unmistakable error contesting the April 1997 Board decision, 
the desired earlier effective dates cannot be assigned.  
Thus, the Board finds that the veteran's claims lack legal 
merit and must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  


ORDER

The claims for an effective date earlier than June 8, 1989, 
for separate evaluations for a partial complex seizure 
disorder and visual disturbance with dizziness and a total 
disability rating for compensation based on individual 
unemployability are dismissed for lack legal merit or 
entitlement under the law.   



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

